Title: To James Madison from DeWitt Clinton, 19 June 1804
From: Clinton, DeWitt
To: Madison, James



Sir
New York 19 June 1804
As very serious aggressions have been recently committed in this port upon our national rights, I have thought it my duty to communicate the particulars to the President as soon as possible.
In the afternoon of the 17 inst I received a letter from Genl Rey the Commissary of the French Republic informing me that the French frigates Didon and Cybele then in this Port intended to sail with the first fair wind and requesting the detention of certain British vessels of War until the expiration of 24 hours after their departure. As this request appeared to me to be warranted by the usage of nations and as I had on a late occasion made a similar requisition to the French Commissary in favor of some British Merchant vessels, which had been instantly complied with, I addressed a letter the same evening to Colo Barclay the British Consul Genl of which I send you a copy marked No 1.
The next morning Dr Bayley assistant to Dr Rodgers the health officer and Mr John Squire Lieutenant of the Cutter Vigilant called upon me: the former delivered me the letter No 2 and the latter made the deposition marked No 3. I immediately wrote the letter marked No 4 to Colo Barclay to which I have as yet received no answer. On the same day I received the letter marked No 5 from Colo Barclay: and as it did not appear from this Communication that he had informed the Commander of the British vessels of my request I sent him the letter marked No 6 to which I received the answer marked No 7 but without the letter of Capt Bradley therein mentioned. Colo Barclay has since informed me that it was omitted by mistake, which he would rectify by sending me a copy. This I have not as yet received.
Finding that the British Commander was resolved to proceed to sea in defiance of my request, I determined to withhold from him every aid or facility in my power and I accordingly wrote the letter No 8 to the wardens of the port.
The letters No 9 & 10 from Dr Rodgers will inform you of the state of things at the quarantine ground subsequent to the first aggression: and the quarantine laws of the state, which I now transmit, will enable you in addition to other information in your power to take a view of the whole subject.
The British vessels proceeded to the Hook this morning without the Assistance of Pilots and they are now stationed within the Bar.
It will appear from this Statement that the aggressions committed, consist
1st of a violation of our territory
2   —————– of the Revenue laws of the UStates

3   of the quarantine laws of this State
& 4   of a request authorized and enjoined by the Law of Nations.
I shall immediately communicate any further proceedings which may be of importance for you to be acquainted with. I have the honor to be &c
Signed   De Witt Clinton
PS. I understand that the Capt of the Cambrian took the impressed men with him to the Hook.
